IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-15-00045-CR

JEREMY MARQUIS BEARD,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                             From the 18th District Court
                               Johnson County, Texas
                                Trial Court No. F42528


                             MEMORANDUM OPINION


      Jeremy Marquis Beard was indicted on three counts of burglary of a vehicle with

two priors. Tex. Penal Code Ann. § 30.04 (d) (2) (A) (West 2011). The jury convicted

Beard on all three counts and found the enhancement paragraphs to be true. The jury

assessed punishment in Count 1 at 24 months confinement and a $3000 fine, in Count 2

at 24 months confinement and a $3000 fine, and in Count 3 at 24 months confinement and

a $10,000 fine. We affirm.
                                 Sufficiency of the Evidence

        Beard argues in three issues on appeal that the evidence is insufficient to support

his conviction on each of the three counts. The Court of Criminal Appeals has expressed

our standard of review of a sufficiency issue as follows:

               In determining whether the evidence is legally sufficient to support
        a conviction, a reviewing court must consider all of the evidence in the light
        most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Hooper v. State, 214 S.W.3d 9,
        13 (Tex. Crim. App. 2007). This "familiar standard gives full play to the
        responsibility of the trier of fact fairly to resolve conflicts in the testimony,
        to weigh the evidence, and to draw reasonable inferences from basic facts
        to ultimate facts." Jackson, 443 U.S. at 319. "Each fact need not point directly
        and independently to the guilt of the appellant, as long as the cumulative
        force of all the incriminating circumstances is sufficient to support the
        conviction." Hooper, 214 S.W.3d at 13.

Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011), cert den’d, 132 S. Ct. 2712, 183
L. Ed. 2d 71 (2012).

        The Court of Criminal Appeals has also explained that our review of "all of the

evidence" includes evidence that was properly and improperly admitted. Conner v. State,

67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if the record supports conflicting

inferences, we must presume that the factfinder resolved the conflicts in favor of the

prosecution and therefore defer to that determination. Jackson v. Virginia, 443 U.S. 307,

326, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Further, direct and circumstantial evidence

are treated equally: "Circumstantial evidence is as probative as direct evidence in

establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish guilt." Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Finally, it is well

Beard v. State                                                                              Page 2
established that the factfinder is entitled to judge the credibility of witnesses and can

choose to believe all, some, or none of the testimony presented by the parties. Chambers

v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

        On December 22, 2007, Officer Shannon Allen, with the Cleburne Police

Department, responded to a call at the Cleburne Fitness Center concerning the burglary

of a vehicle. Peggy Lemens reported while she was inside the fitness center the window

of her vehicle was broken out and her purse was taken from her vehicle. Officer Allen

testified that while he was speaking with Lemens, another complainant approached him

and reported that her car was burglarized in the fitness center parking lot. Tama Click

reported that the window of her vehicle was broken out and her purse was taken from

her vehicle. Debbie Meek rode to the Cleburne Fitness Center with Click, and her purse

and cellphone were also taken from Click’s vehicle. All three of the purses were found

later that day in the same dumpster.

        On December 24, 2007, Officer Pete Munoz, with the Cleburne Police Department,

was dispatched to the Dang Gym in response to a call for burglary of a vehicle. Jennifer

Coward reported that the window of her vehicle was broken out and her purse and

GameStop gift cards were taken from her vehicle. Coward’s purse was found about two

hours later in a dumpster.

        Detective John Lewallen, with the Benbrook Police Department, testified that on

December 24, 2007, he was conducting surveillance at the YMCA fitness center because

there had been several recent reports of vehicles being burglarized. Detective Lewallen

stated that he saw a white Oldsmobile Cutlass pull into the parking lot and park.

Beard v. State                                                                     Page 3
Detective Lewallen observed that no one exited or entered the vehicle. The vehicle stayed

in the parking lot for a few minutes and then left. Detective Lewallen called for a patrol

unit to respond.

        Officer Wes Cooper responded to Detective Lewallen’s call for assistance. He

initiated a traffic stop on the Oldsmobile Cutlass. Appellant was the driver of the vehicle,

and his brother, Timothy Beard, was a passenger. Officer Cooper determined that

Appellant had outstanding warrants and placed him under arrest. Officer Cooper

searched the vehicle and found four cellphones and some GameStop gift cards. One of

the cell phones in the vehicle was the cell phone taken from Debbie Meek on December

22, 2007. Jennifer Coward provided serial numbers for the GameStop gift cards taken

from her vehicle. The gift cards in the vehicle driven by Appellant matched those taken

from Coward’s vehicle on December 24, 2007.

        A person commits the offense of burglary of a vehicle if, “without the effective

consent of the owner, he breaks into or enters a vehicle or any part of a vehicle with intent

to commit any felony or theft.” Appellant argues that there is insufficient evidence

linking him to the three burglaries.

        A defendant's unexplained possession of property recently stolen in a burglary

permits an inference that the defendant is the one who committed the burglary. Rollerson

v. State, 227 S.W.3d 718, 725 (Tex. Crim. App. 2007); Poncio v. State, 185 S.W.3d 904, 905

(Tex. Crim. App. 2006). In Poncio, the Court held that the inference pertaining to a

defendant in unexplained possession of property recently stolen is applicable in

determining the sufficiency of the evidence to support the element of entry. See Poncio v.

Beard v. State                                                                         Page 4
State, 185 S.W.3d at 904-905.      A factfinder is entitled to draw multiple reasonable

inferences as long as each inference is supported by the evidence presented at trial.

Rollerson v. State, 227 S.W.3d at 725.

        After numerous vehicle burglaries in a fitness center parking lot, appellant and his

brother were observed in a vehicle in the parking lot acting in a suspicious manner.

Appellant and his brother were found to be in unexplained possession of recently stolen

property, including Jennifer Coward’s GameStop gift cards and Debbie Meek’s

cellphone. Coward had reported the gift cards as stolen less than an hour before from

the parking lot of another fitness center. Appellant told Officer Cooper that the cellphone

belonged to him. The purses belonging to Lemens, Click, and Meek were all taken from

vehicles at a fitness center parking lot in the same time frame, and the purses were all

recovered from the same dumpster later that day. Viewing the evidence in the light most

favorable to the verdict, the evidence was sufficient to support Appellant’s convictions

for burglary of a vehicle. We overrule issues one, two, and three.

                                         Jury Charge

        In the fourth issue, Appellant argues that the trial court erred in instructing the

jury on the law of parties. Appellate review of alleged jury-charge error involves a two-

step process. Abdnor v. State, 871 S.W.2d 726, 731 (Tex. Crim. App. 1994). Initially, the

court must determine whether error actually exists in the charge. If error is found, the

court must then evaluate whether sufficient harm resulted from the error to require

reversal. Id. at 731-32.

        The trial court charged the jury in Section V as follows:

Beard v. State                                                                        Page 5
               Our law of parties provides that a person is criminally responsible
        as a party to an offense if the offense is committed by his own conduct, by
        the conduct of another for which he is criminally responsible, or by both.
        Each party to the offense may be charged with the commission of the
        offense.
               Our law provides that a person is criminally responsible for an
        offense committed by the conduct of another if, acting with the intent to
        promote or assist in the commission of the offense, he solicits, encourages,
        directs, aids, or attempts to aid the other person to commit the offense.
               Corroboration is not sufficient if the corroboration only shows the
        commission of the offense.

The Application paragraph of the charge provided that:

               Now, if you find from the evidence beyond a reasonable doubt that
        in Johnson County, Texas the defendant, JEREMY MARQUIS BEARD, …
        did then and there, either individually or as a party as described in section
        V above, …break into or enter a vehicle, to-wit: an automobile or part
        thereof, with intent to commit theft and you find from the evidence beyond
        a reasonable doubt that the defendant previously was convicted two times
        of the offense of Burglary of a Vehicle …
               Then you will find the defendant guilty of the felony offense of
        Burglary of a Vehicle with two prior convictions as alleged in … the
        Indictment.
               But if you do not so believe, or if you have a reasonable doubt
        thereof, you will acquit the defendant of the felony offense … and say by
        your verdict “not guilty.”

        Appellant objected to the inclusion of the charge on the law of parties stating that

“there is no other evidence to include any other person that has not been – that has not

been submitted as evidence in this case.” The law of parties may be applied to a case

even though no such allegation is contained in the indictment. Jackson v. State, 898 S.W.2d
896, 898 (Tex. Crim. App. 1995). The evidence shows that Appellant and his brother were

both in the vehicle that contained the stolen property. During his arrest, Appellant asked

Officer Cooper to give his brother the $550 that he had in cash. He also asked Officer

Cooper to tell his brother not to bail him out and to “clear out the Lighthouse.” Appellant

Beard v. State                                                                          Page 6
worked at The Lighthouse, and Officer Cooper believed there might be contraband stored

there. In its closing argument, the State discussed the law of parties explaining to the jury

how Appellant and his brother could have worked together in the burglary. The trial

court did not err in including the law of parties in the charge.

        Appellant contends that the trial court erred in applying the law of parties to the

facts of the case. In the absence of a request by the defendant to more explicitly apply the

law of parties to the facts, the general application of the law of parties to the facts is

sufficient to refer the jury to the abstract instructions on the law of parties and to the

specific elements of the instant offense. Vasquez v. State, 389 S.W.3d 361, 367 (Tex. Crim.

App. 2012); Jackson v. State, 898 S.W.2d at 899. If the defendant does request that the

application paragraph refer only to those specific party-liability acts that are supported

by the evidence, then he is entitled to such a narrowing. Vasquez v. State, 389 S.W.3d at

367. Appellant did not request the trial court to explicitly apply the law of parties to the

facts. We overrule the fourth issue.

                                        Conclusion

        We affirm the trial court’s judgment.




                                          AL SCOGGINS
                                          Justice




Beard v. State                                                                         Page 7
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 10, 2015
Do not publish
[CR 25]




Beard v. State                                  Page 8